

117 HR 2644 IH: Green New Deals for Cities Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2644IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Ms. Bush (for herself, Ms. Ocasio-Cortez, Mr. Bowman, Ms. Omar, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Ms. Wilson of Florida, Ms. Williams of Georgia, Mr. Jones, Mr. Connolly, Ms. Jayapal, Mr. Raskin, Ms. Newman, Ms. Barragán, Mr. Espaillat, Ms. Tlaib, Mr. García of Illinois, Ms. Lee of California, Mr. Vargas, Ms. Pressley, Mr. Cohen, Mr. Torres of New York, Mr. Huffman, Ms. Schakowsky, Mr. Gomez, Ms. Velázquez, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Natural Resources, Agriculture, Financial Services, Education and Labor, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide direct funding to local, Tribal, and territorial governments to establish Green New Deal programs and initiatives, and for other purposes.1.DefinitionsIn this Act:(1)Climate mitigationThe term climate mitigation means policies and activities intended to reduce the greenhouse gas forcing of the climate system. (2)FPICThe term FPIC means free, prior, and informed consent.(3)Frontline communityThe term frontline community means a community with significant representation of communities of color, low-income communities, deindustrialized communities, fossil fuel communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse climate change, human health, or environmental effects, as compared to other communities.(4)Local governmentThe term local government means a territory or any unit of local government within a State or territory, including a county, borough, municipality, city, town, township, parish, local public authority, transit agency (including multistate transit agencies), special district, school district, intrastate district, council of governments, any other instrumentality of local government. (5)Local Green New Deal program proposalThe term local Green New Deal program proposal means a proposal of a local government or a Native American Nation that commits—(A)to achieve zero greenhouse gas emissions, by 2030, through a fair and just transition for all communities and workers;(B)to create hundreds of good, high-wage jobs and ensure prosperity and economic security for all people of the local government or Native American Nation;(C)to invest in the infrastructure and industry of the local government to sustainably meet the challenges of the 21st century;(D)to secure for all people of the United States for generations to come—(i)clean air and water;(ii)climate and community resiliency;(iii)healthy and sustainably produced food;(iv)access to nature; and(v)a sustainable environment; and(E)to promote justice and equity by stopping current, preventing future, and repairing historic oppression of indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, incarcerated communities, and communities experiencing police violence and youth.(6)Native American NationThe term Native American Nation means—(A)the governing body of any individually identified and federally recognized Indian or Alaska Native Tribe, band, nation, pueblo, village, community, affiliated tribal group, or component reservation in the list published pursuant to section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)); (B)the governing body of any individually identified Indian or Alaska Native Tribe, band, nation, pueblo, village, community, affiliated tribal group, or component reservation, excluding tribal corporations; and(C)a State recognized Tribe.IGreen New Deal for cities, counties, States, Tribes, and territories101.Short titleThis Act may be cited as the Green New Deals for Cities Act of 2021.102.Green New Deal for cities, towns, and Native American Nations(a)In generalFrom amounts appropriated to carry out this title, the Secretary of Housing and Urban Development, in coordination with the Secretary of Energy, the Secretary of Labor, and the Office of Domestic Climate Policy, shall be allocated directly to eligible local or State entities in the same manner as amounts appropriated under sections 602 and 603 of title VI of the Social Security Act (42 U.S.C. 801 et seq.), as applicable, to carry out eligible Green New Deal projects. (b)Use of fundsAn eligible local or State entity receiving an allocation under this section—(1)may use such funds to carry out an eligible Green New Deal project;(2)shall allocate not less than 50 percent of such allocation for projects related to climate mitigation;(3)with respect to an eligible local or State entity that includes at least 1 frontline community, shall ensure not less than 50 percent of such allocation is invested in frontline communities; and(4)may not use such funds for—(A)fossil fuel procurement, development, infrastructure repair that would in anyway extend lifespan or production capacity, or any related subsidy;(B)carbon capture and storage (CCS) or carbon capture, utilisation, and storage (CCUS);(C)direct air capture;(D)the procurement of nuclear power;(E)research and development;(F)the establishment or advancement of carbon markets, including cap and trade; (G)geoengineering;(H)highway expansion;(I)road improvements or automobile infrastructure, other than electric vehicle charging stations; (J)industrial scale bioenergy, including biofuels, biomass, and biogas, development or any related subsidy; or(K)any investments or projects supporting law enforcement, immigration detention centers, and prisons, including buildings and vehicles under the control of law enforcement or a prison.(c)RequirementAs a condition of accepting an allocation provided under this section, an eligible local or State entity shall agree to take steps, in consultation with community groups and tenant advocates, to secure existing housing in neighborhoods receiving benefits from an allocation under this section, including through the use of rent control, rent stabilization, and other methods to prevent gentrification and stabilize property values.(d)ConsultationIn carrying out the program established under subsection (a), the Secretary shall consult with Administration of the Environmental Protection Agency, the Assistant Secretary of the Bureau of Indian Affairs, and the Council on Environmental Quality.(e)Native American FPICPrior to the authorization of any project on land that may affect a Native American Nation, the Secretary shall ensure that such Nation has given FPIC.(f)Material requirementIn carrying out any eligible Green New Deal project that uses renewable energy materials, an eligible local or State entity shall use only renewable energy materials from Initiative for Responsible Mining Assurance (IRMA) certified mines.(g)Community involvementIn carrying out any eligible Green New Deal project, an eligible local or State entity shall develop a public participation plan to establish steps for ensuring decision-making inclusion of frontline communities for such eligible Green New Deal project. (h)DefinitionsIn this section:(1)Eligible local or State entityThe term eligible local or State entity means a State, local government, or Native American Nation that has a local Green New Deal program proposal.(2)Eligible Green New Deal projectThe term eligible Green New Deal project includes a project and associated labor—(A)for solar power procurement, installation, maintenance, and operations;(B)for wind power procurement, installation, maintenance, coating, and operations;(C)to carry out an American Society of Heating, Refrigerating, and Air Conditioning Engineers (ASHRAE) level II audit for commercial buildings;(D)to procure dialysis machines or other equipment known to save lives of the most vulnerable populations in extreme weather events that may cause power outages;(E)to provide grants for acquisition of private lands by Native American Land Trusts, nations, and Tribes; (F)to build electrification for heating, hot water, and cooking;(G)for public electric vehicle procurement;(H)to build capacity for communities to endure extreme weather events, such as investments to cooling and heating centers and disaster preparedness; (I)for community farming initiatives that promote and foster food sovereignty; (J)to procure, install, and operate geothermal power;(K)for phasing out existing fossil fuel infrastructure;(L)for testing of soils and waters in parks, playgrounds, and other sites for hazardous and radioactive wastes as well as dangerous chemicals, including PFAS;(M)for the establishment of local Worker and Community Protection Funds (WCPF) to support fossil fuel workers, families of such workers, and impacted communities in the energy transition;(N)to repair gas pipeline leaks and cover orphan wells, so long as such pipelines and wells in no way expand fossil fuel production;(O)to build, expand, and maintain public parks, trails, forests, and recreation sites; (P)for installation of weatherization and efficiency measures, including reflecting coatings;(Q)for adaptation measures; (R)to procure and install electric vehicle charging stations;(S)to remediate lead paint, mold, and asbestos; (T)to support reparations programs for Black and Indigenous people and communities;(U)for investment in new or improved public green space, parks, playgrounds, or community gardens; (V)for the zero energy construction or improvement of public or rent-secured housing or community land trusts;(W)to provide, electrify, improve, expand, maintain, or operate public transit and public school buses;(X)for remediation of a brownfield;(Y)for air quality monitoring; (Z)for pollution cleanup; (AA)to procure, install, and maintain clean drinking water infrastructure piping and transmission lines, including replacing lead pipelines;(BB)for public utility procurement, modernization, and decarbonization;(CC)for wetland, forest, and public land revitalization and other climate adaptation measures; (DD)for public sanitation, broadband, and utility expansion for frontline communities;(EE)for community solar power; (FF)to construct and improve bike and pedestrian infrastructure, including bus stops and any improvements to transit infrastructure to comply with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (GG)for restoring public lands, watersheds, coastal areas, wildlife corridors, and other critical ecosystems, including investment in county and city parks and Tribal management of public lands; (HH)for temporary housing for low-income families receiving housing improvements; or(II)for conservation projects on family farms, including water conservation projects, shelterbelts, and ecosystem restoration efforts. 103.Authorization of appropriationsFor purposes of carrying out this title, there is authorized to be appropriated out of the general fund of the Treasury—(1)$400,000,000,000 for fiscal year 2022;(2)$300,000,000,000 for fiscal year 2023;(3)$200,000,000,000 for fiscal year 2024; and (4)$100,000,000,000 for fiscal year 2025. IILabor standards201.Labor standards requirements(a)In generalThe Secretary of Labor shall require an eligible local or State entity under section 102, as a condition of receiving a grant under such section, to satisfy each of the following requirements:(1)The entity shall ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of any applicable project shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(2)The entity shall give preference to local and equitable hiring and contracting that creates opportunities for—(A)people of color;(B)immigrants, regardless of immigration status;(C)formerly incarcerated individuals;(D)women;(E)LGBTQIAP+ individuals;(F)disabled and chronically ill individuals; (G)marginalized communities; and(H)BIPOC employee-owned businesses and co-ops. (3)The entity shall be a party to, or require contractors and subcontractors in the performance of any applicable project to consent to, a covered project labor agreement, as long as the entity demonstrates that such agreement protects or furthers its proprietary interest in the project.(4)The entity, and all contractors and subcontractors in performance of any applicable project, shall abide by prevailing wage standards, prioritize Project Labor Agreements, and prioritize local hiring and targeted hiring provisions.(5)The entity, and all contractors and subcontractors in the performance of any applicable project, shall not require mandatory arbitration for any dispute involving a worker engaged in a service for the entity.(6)The entity, and all contractors and subcontractors in the performance of any applicable project, shall consider an individual performing any service in such performance as an employee (and not an independent contractor) of the entity, contractor, or subcontractor, respectively, unless—(A)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;(B)the service is performed outside the usual course of the business of the entity, contractor, or subcontractor, respectively; and(C)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service.(7)The entity shall prohibit the employees of all contractors and subcontractors in the performance of any applicable project from hiring employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand. The entity may not prohibit the use of certified union hiring halls. (8)The entity shall require all contractors, subcontractors, successors in interest of the entity, and other entities that may acquire the entity, in the performance or acquisition of any applicable project, to have—(A)an explicit policy of neutrality with regard to—(i)labor organizing for the employees of the contractor or subcontractor employed in the performance of the eligible project; and(ii)such employees’ choice to form and join labor organizations; and (B)policies that require—(i)the posting and maintenance of notices in the workplace to such employees of their rights under the National Labor Relations Act (29 U.S.C. 151 et seq.); and(ii)that such employees are, at the beginning of their employment in the performance of the eligible project, provided notice and information regarding the employees’ rights under such Act.(9)The entity shall, for each skilled craft employed on any applicable project, demonstrate an ability to use and commit to use individuals enrolled in a Department of Labor registered apprenticeship program under subpart A of part 29 of title 29, Code of Federal Regulations, which such individuals shall, to the greatest extent practicable, constitute not less than 20 percent of the individuals working on such project.(10)The entity shall fund and utilize, and, where appropriate, establish, a robust pre-apprenticeship and workforce development program, to serve BIPOC communities, in consultation with appropriate labor organizations. (11)The entity, and all contractors and subcontractors in the performance of any applicable project, shall not request or otherwise consider the criminal history of an applicant for employment before extending a conditional offer to the applicant, unless—(A)a background check is otherwise required by law; or(B)the Secretary, in consultation with the Secretary of Energy, certifies that precluding criminal history prior to the conditional offer would pose a threat to national security.(12)The entity shall exclude companies that have been found guilty of wage theft or Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) safety violations. (b)Davis-Bacon actThe Secretary of Labor shall have, with respect to the labor standards described in subparagraph (A)(i), the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.202.Buy America requirements(a)In generalFor all goods and materials an entity purchases in whole or in part with funds provided by this Act, the entity shall be required to comply with, and ensure compliance by all contractors, subcontractors, and suppliers of contractors of, the domestic content provisions of the section 5323(j) of title 49, United States Code, and all applicable Federal labor and employment laws.(b)Inclusive procurement policiesNotwithstanding any federal laws or regulations to the contrary, the entity may adhere to an inclusive procurement policy for all goods and materials that are part of any project funded in whole or in part by this Act that includes any of the following:(1)Greater domestic content than is required by Federal law.(2)A disclosure and evaluation of the embedded carbon emissions of all industrial products.(3)Requirements for disclosure by the contractors, subcontractors, and suppliers of contractors of—(A)wages and benefits of employees of the contractor, subcontractor, and suppliers;(B)training program commitments for employees and potential employees; and(C)targeted hiring commitments for members of disadvantaged communities, including veterans, women, low-income populations, and formerly incarcerated individuals.(4)Job quality evaluation and incentives.(5)Job quality commitment enforcement, including contract enforcement provisions for adherence to job quality commitments. (6)Transparency to the public of job quality commitments and adherence to such commitments. 